IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 408A17

                              Filed 21 September 2018

STATE OF NORTH CAROLINA

              v.
ANTONIO LAMAR STIMPSON



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 807 S.E.2d 603 (2017), finding no error after

appeal from judgments entered on 28 April 2016 by Judge Susan E. Bray in Superior

Court, Guilford County. Heard in the Supreme Court on 28 August 2018.


      Joshua H. Stein, Attorney General, by Wes Saunders, Assistant Attorney
      General, for the State.

      Drew Nelson for defendant-appellant.


      PER CURIAM.


      AFFIRMED.